Citation Nr: 1750773	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-06 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a right ankle sprain ("right ankle disability").  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted entitlement to service connection for a right ankle sprain and assigned an initial 20 percent disability rating.

This case was remanded by the Board in December 2016 for further development, including for want of a new VA examination.  The case now returns to the Board following completion of the requested development.  The Veteran was furnished a Supplemental Statement of the Case in August 2017.

In a May 2017 rating decision, the RO granted the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective from January 16, 2013 (the day following his last date of gainful employment).  As such, this issue is deemed resolved and will not be addressed any further.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into account consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's right ankle disability manifests as painful, limited motion that does not more closely approximate ankylosis.


CONCLUSION OF LAW

Throughout the appeal, the criteria for a rating in excess of 20 percent for a right ankle sprain have not been met. 38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) imposes a duty upon the VA to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The duty to notify has been satisfied by a letter dated in July 2013.  With regard to the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, service personnel records, and indicated private medical records have been obtained. 

Additionally, the Veteran was afforded a VA examination, to evaluate the severity of his right ankle disability, in August 2017 pursuant to the Board's remand directives.  The examiner reviewed the Veteran's claims file, considered the Veteran's medical history and lay assertions, and described his ankle disability in sufficient detail.  
 
II.  Claim for Increase

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has rated the Veteran's right ankle disability under Diagnostic Code 5299-5271.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen).

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  A 10 percent rating is assigned for moderate limitation of ankle motion.  A 20 percent rating, the maximum rating for this Diagnostic Code, is assigned where there is evidence of marked limitation of ankle motion.  See 38 C.F.R. § 4.71a. Since the Veteran is already receiving the maximum rating possible, a 20 percent evaluation, under this rating criteria, further analysis under this code is not warranted.  Id.  

When the evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With regard to other Diagnostic Codes related to the ankle, under Diagnostic Code 5272, a 20 percent evaluation is warranted when there is ankylosis of the subastragalar or tarsal joint in a poor weight bearing position.  Under Diagnostic Code 5273, a 20 percent evaluation is warranted when there is malunion of the os calcis or astragalus with marked deformity.  Under Diagnostic Code 5274, a 20 percent evaluation is warranted for an astragalectomy.  38 C.F.R. § 4.71a (2017). 

The remaining Diagnostic Code related to the ankle, and which also provides for a rating exceeding 20 percent is Diagnostic Code 5270.  Under Diagnostic Code 5270, a 20 percent evaluation is warranted for ankylosis of the ankle in less than 30 degrees of plantar flexion.  A 30 percent evaluation is warranted for ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A 40 percent evaluation is warranted when there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  Id.  

Further guidance in evaluating limitation of motion of joints was set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the United States Court of Appeals for Veterans Claims (the Court) found that for certain joints, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  See 38 C.F.R. § 4.59.  

III.  Analysis

The Veteran asserts that he is entitled to a disability rating in excess of 20 percent for his right ankle disability.  Service treatment records show that the Veteran suffered a right ankle sprain in August 1967 while jumping from a helicopter during a combat assault.  

In June 2010, the Veteran was afforded a VA examination of his right ankle.  The examination report, following x-rays, revealed that the Veteran did not have acute fractures or joint widening.  A small calcaneal spur was seen on both sides of the ankle.

A December 2010 physical therapy note revealed that the Veteran's active range of his knee was 0 to 140.  His gait was normal.  The therapist recommended knee braces and in-home exercises.

In June 2011, the Veteran was afforded another VA examination.  At the examination, the Veteran reported that he suffered from instability, pain, and weakness in the ankle.  The Veteran also reported issues with standing for an hour or more and walking.  Upon examination, the Veteran's gait was reported as normal and there was no evidence of abnormal weight bearing.  Objective findings showed bony joint enlargement, crepitus, instability, and weakness in the right ankle.  With walking on uneven surfaces, the Veteran's ankle tended to rotate inward.  During range of motion testing, the Veteran exhibited pain on motion with dorsiflexion limited to 8 degrees and plantar flexion to 30 degrees.  With repetitive testing, there was no objective pain or additional limitations.  Diagnosis was provided as severe right ankle sprain with deformity and weakness of the joint with mild to moderate effects on his usual daily activities.  The examiner opined that the Veteran's sprained right ankle was a result of the claimed in-service event, and an evaluation of 20 percent was assigned. 

The Veteran underwent another VA examination in April 2016.  The Veteran reported flare-ups in his right ankle after walking too much, an activity which necessarily involves weight bearing.  Pain on the range of motion testing was not noted by the VA examiner.  Because the examination evaluation did not comply with Correia, particularly with respect to passive range of motion, the Board found that the examination was inadequate and ordered a new examination.

The Veteran underwent another VA ankle examination in August 2017.  The examiner provided that the Veteran had a right ankle sprain, diagnosed in August 1967.  The examiner also diagnosed the Veteran with calcaneal spurs, residuals of the right ankle sprain.  Degenerative or traumatic arthritis was not found or previously documented.  In regard to his range of motion (ROM) measurements, the Veteran's right ankle dorsiflexion was 20 degrees and his plantar flexion was 35 degrees.  The ROM did not itself contribute to functional loss.  Pain was also noted upon examination, but it did not result in or cause functional loss.  There was no evidence of pain with weight bearing and no evidence of crepitus.  The Veteran did not report pain in his right ankle after repetitive-use testing and there was no additional loss of function or ROM after repetition.  The Veteran did not report flare ups.  The examination did not reveal muscle atrophy, ankylosis, ankle instability or dislocation, or scars.  The Veteran also did not report that he uses any assistive devices.  The examiner also reviewed the Veteran's prior imaging studies, bilateral x-rays taken in June 2010, which revealed a small calcaneal spur to both sides of the right ankle.  The examiner opined that the Veteran had a decreased ability to perform activities that required standing, walking, lifting, or bending especially with repetitive or prolonged use.  There was no evidence of abnormal weight bearing.  The examiner also found that there was objective evidence of pain when the right ankle was used in non-weight bearing and that the passive range of motion for the right ankle was the same as active ROM. 

As previously mentioned, the Veteran is currently service connected at 20 percent under Diagnostic Code 5271.  This is the maximum rating allowable under this Diagnostic Code.  With regard to other Diagnostic Codes related to the ankle, the Veteran cannot recover under Diagnostic Code 5272 as no ankylosis of the subastragalar or tarsal joint was found.  He also cannot recover under Diagnostic Code 5273, since there was no malunion of the os calcis or astragalus with marked deformity.  Further, he cannot recover under Diagnostic Code 5274, since he has no astragalectomy.  Additionally, none of these Diagnostic Codes provide criteria for an evaluation higher than 20 percent. 

The remaining Diagnostic Code related to the ankle which permits an evaluation exceeding 20 percent is Diagnostic Code 5270; this Code requires a finding of ankylosis.  The Veteran, however, retains mobility in his ankle joint; he does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  The absence of ankylosis was noted in the August 2017 examination report.  Therefore, a higher evaluation under Diagnostic Code 5270 is not warranted.

The Board notes that, in addition to the medical evidence discussed above, the Veteran's statements that he is entitled to a higher rating due to the severity of his symptoms have been considered.  The Board points out, however, that lay assertions made in support of a claim for a higher rating typically are not entitled to more weight than the objective findings rendered by trained medical professionals. See 38 C.F.R. § 3.159 (a)(1) (2017) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, as indicated above, a higher rating for the Veteran's right ankle disability requires specific clinical findings as to ankylosis and other impairment that the Veteran is not competent to render. Likewise, the Veteran is not competent to establish, on the basis of his own lay assertions, that his disability warrants a specific rating.  Finally, as indicated, the Veteran has been awarded the maximum schedular rating for his disability under the assigned Diagnostic Code 5271, and the Veteran is not competent to assess ankylosis, which is a clinical finding.  Because the preponderance of the evidence is against a rating in excess of 20 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

For these reasons, the overall disability picture for the Veteran's right ankle does not more closely approximate a disability rating in excess of 20 percent under any applicable Diagnostic Code that pertains to the ankle, during the entire appeal period.  38 C.F.R. § 4.7(2017).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2017).



ORDER

Entitlement to an initial rating in excess of 20 percent for a right ankle sprain is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


